Citation Nr: 1225608	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-39 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to January 1984 and from February 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In January 2011, in pertinent part, the Board reopened the claim of service connection for an acquired psychiatric disorder, to include PTSD, and denied it on the merits, and remanded the issue of entitlement to service connection for sleep apnea for additional development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the parties filed a Joint Motion for Partial Remand.  A January 2012 Order granted the motion for remand of that part of the Board's decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The only issues remaining for the Board's consideration are those specifically listed above.  

In May 2012, the Veteran submitted additional evidence and waived his right to have the case remanded to the Agency of Original Jurisdiction (AOJ) for initial review.  See 38 C.F.R. § 20.1304 (2011).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has an acquired psychiatric disorder, to include PTSD, which is related to a verified in-service stressor.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance regarding the issue decided herein.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Service connection for an acquired psychiatric disorder, to include PTSD

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Historically, in July 2005, the RO denied entitlement to service connection for depression.  The Veteran did not appeal this decision and in October 2007, he sought to reopen his claim.  In March 2008, the RO denied the claim, finding that he did not introduce new and material evidence sufficient to reopen his claim.  In his April 2008 notice of disagreement, the Veteran contended that his psychiatric disorder may be PTSD and not depression.  

In July 2008, the Veteran filed another claim for a mental disorder to include PTSD due to personal assault.  In October 2008, the RO denied service connection for PTSD.  In November 2009, the RO issued a statement of the case addressing service connection for depression or other acquired psychiatric disorder, to include anxiety disorder.  The Veteran subsequently perfected this appeal.

In January 2011, the Board listed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board reopened the claim, but denied it on the merits.  

In the joint motion, the parties stated that the Board determined that the appellant had a current diagnosis of PTSD and a sufficient in-service stressor, but lacked a nexus between PTSD and service.  Notwithstanding this statement and for purposes of this decision, the Board will discuss all elements necessary for a grant of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Evidence of record establishes that the Veteran has a current disability.  VA records show ongoing mental health treatment.  A July 2008 statement from a VA physician, Dr. R.G., indicates that the Veteran was treated for anxiety disorder, not otherwise specified (with PTSD features).  On VA examination in April 2009, the Veteran was diagnosed with anxiety disorder, not otherwise specified, with some reported symptoms of PTSD, and depressive disorder, not otherwise specified.  In an October 2009 letter, the Veteran's private psychologist, Dr. K.S., stated that the Veteran had PTSD.  A May 2012 statement from a social worker, B.W., indicates that she treated the Veteran as part of a private PTSD program.  She stated that the Veteran reported details of traumatic occurrences that he witnessed and experienced during service.  She concluded his PTSD symptoms have exacerbated over time.  A report from a private physician, Dr. S.I., received in May 2012 includes diagnoses of PTSD and major depressive disorder.  

The Veteran has consistently maintained that his PTSD and psychiatric issues are related to a 1987 confrontation outside of a club.  Regarding the Veteran's in-service stressor, the Board notes that he has reported various versions of the event.  For example, in May 2006, he reported that he was involved in a brawl when his friend was confronted for placing his foot on a car.  His friend refused to remove his foot and a fight ensued.  Initially it was three against four, but others joined in later and they were outnumbered.  In April 2007, he asked if he could be evaluated for PTSD and he reported that he had been attacked by a group of men outside of a club while on active duty.  The attack was instigated by a fellow soldier sitting on a car that did not belong to him.  Before he knew it, about 40 men attacked and severely beat up him and two other soldiers.  In an August 2008 statement, he reported that he was attacked by a vicious mob that was trying to hurt or kill him and his friend because they were in the service.  In December 2008, the Veteran reported that there were five or six guys, and after they whipped those guys, they were attempting to leave the parking lot when they were attacked by 70 or more men with sticks and jacks.  In a February 2009 statement, he reported that they were outnumbered by about 20 to one and he was stomped, kicked and hit, and he thought he was going to die.  At the May 2010 hearing, he testified that they were in the parking lot when a group of individuals (40 or 50 guys) just attacked them because they were hostile to Veterans in that area.  The Veteran's friend testified that he was with the Veteran the night of the attack, and he remembered being shot at by the group that attacked the Veteran.  

Despite the inconsistencies in the Veteran's reports regarding the circumstances of the event, evidence of record does show that he was seen in the emergency room after a confrontation in June 1987 and was treated for multiple contusions and abrasions.  He was released the same night with no follow-up treatment shown.  The claims file contains a police report regarding the incident, and the Veteran has submitted various lay statements in support of his claim.  On review, an in-service stressor is established.  

The question remains then, whether any of the Veteran's current psychiatric diagnoses are related to active military service, to include the June 1987 event.  

Service records do not show treatment for or any evidence of a chronic psychiatric disorder.  The Veteran reports that he had no psychiatric difficulties prior to the reported attack and that since that time, he has not been the same.  

The April 2009 VA examiner indicated that the 1987 fight did not appear to constitute a significant stressor compared to the many other stressors the Veteran had faced in his life and there was no evidence that the Veteran felt a sense of horror or fear for his life or massive helplessness in the reported encounter.  The examiner opined that the event did not constitute the required criterion for a diagnosis of PTSD.  He also felt that this stressor did not account for the anxiety disorder or any other psychiatric disorder that the Veteran might have.  He further stated that the Veteran's primary difficulties resulted from his personality disorder and from depressive symptoms related to failed relationships which have been abundantly documented.  

The October 2009 treatment summary from Dr. K.S. indicates that the Veteran was suffering from PTSD and that one of the incidents that precipitated his PTSD symptoms was "being jumped" by several men who were hostile to military personnel.  Since the incident he has exhibited symptoms of paranoid ideation, increased startle response, low frustration tolerance, and problematic anger.  

The May 2012 report from Dr. S.I. notes that the Veteran related one traumatic event.  Specifically, he reported being attacked by approximately 50 anti-military protestors in the parking lot of a local nightclub and that he suffered a head injury as a result of the vicious attack.  The examiner stated that it was her professional opinion that it was more likely than not that the Veteran's traumatic experiences in the service contributed to his psychiatric disability.  

On review, the April 2009 VA opinion is clearly negative.  The joint motion, however, indicates that the examiner misinterpreted the DSM-IV criteria and also failed to provide a rationale as to why the appellant's social stressors were the superseding cause of his PTSD.  The joint motion essentially found that the April 2009 opinion was inadequate.  Thus, the Board is reluctant to continue to find it probative.  

The October 2009 statement appears to be based on the Veteran's reported history and is not an actual medical opinion provided by the examiner.  Thus, it is not competent evidence of a link.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The May 2012 social worker statement discusses traumatic experiences in general but does not specifically discuss the verified stressor or relate the Veteran's PTSD diagnosis to such.  This statement is considered of little probative value.  

The May 2012 private medical opinion supports the Veteran's claim.  This opinion, however, appears to be based on the Veteran's report that he had a single in-service trauma which involved being viciously attacked by a large number of people.  As discussed above, the Board questions the actual severity of the attack.  Notwithstanding, the Board has conceded an in-service stressor and this medical opinion arguably provides competent evidence of a nexus between current psychiatric disability and the specific stressor.  The Board observes that this opinion was provided by a medical doctor and apparently based on extensive sources of information and assessment data gathered over 26 weeks through two structured psychiatric interviews and corresponds to DSM-IV criteria for PTSD and major depression.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.  


REMAND

In July 2007, the RO denied entitlement to service connection for obstructive sleep apnea.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran contends that his sleep apnea is secondary to both his acquired psychiatric disorder and his service-connected back disability.  A December 2005 record from the VA Sleep Disorders Center diagnosed the Veteran as suffering from obstructive sleep apnea syndrome and dyssomnia secondary to medical condition (pain).  

In January 2011, the Board noted that the Veteran currently experienced sleep disorders, and at least one of these disorders had been related to a service-connected disability.  As such, it requested a VA examination to determine the etiology of the Veteran's sleep disorders.  The examiner was asked to opine whether the Veteran's sleep apnea was causally related to active service.  Additionally, the examiner was to provide an opinion as to whether the sleep apnea was proximately due to or the result of the Veteran's service-connected disabilities.  If the examiner determined that sleep apnea was not caused by a service-connected disability, he was asked to state whether the Veteran's service-connected disabilities aggravated his sleep apnea.  

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

The Veteran was afforded a VA examination in April 2011.  The examiner opined that the sleep apnea was not caused by or a result of military service or service-connected disabilities.  The examiner, however, did not address aggravation.  Considering the absence of this information, as well as the fact that service connection has now been granted for an additional disability (acquired psychiatric disorder, to include PTSD), an addendum should be requested.  

Finally, it appears that the Veteran continues to receive VA treatment.  On review, VA medical records were last printed in November 2009.  Additional relevant records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall request relevant treatment records from the Houston VA Medical Center, to include any associated outpatient clinics, for the period since November 2009.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  

2.  The RO/AMC shall request an addendum from the April 2011 VA examiner.  If the examiner is unable or unwilling to provide the requested information, the RO/AMC shall arrange for an opinion by another qualified examiner.  

Following review of the claims file, to include the Virtual VA eFolder, as pertinent, or relevant records therein, the examiner is requested to:

(a) Again address the question of whether the Veteran's sleep apnea is at least as likely as not proximately due to or the result of service-connected disabilities.  The examiner is advised that service connection has now been established for an acquired psychiatric disorder, to include PTSD.  In addressing secondary service connection, the examiner must address the relationship, if any, between dyssomnia and obstructive sleep apnea.

(b)  The examiner must also determine whether it is at least as likely as not that the Veteran's sleep apnea is aggravated (i.e. permanently worsened) beyond the natural progress of the condition by a service-connected disability.  If so, the extent of aggravation should be explained.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

4.  The RO/AMC will then readjudicate the claim of entitlement to service connection for sleep apnea.  All applicable laws, regulations, and theories of entitlement must be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The Veteran need take no action until he is so informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


